EXHIBIT 10.18
 
 
 
 
 
TEAMING AGREEMENT
 
BETWEEN
 
FEDERAL PRISON INDUSTRIES
 
AND
 
IX ENERGY INC.
 
 
 

 

--------------------------------------------------------------------------------


 
SECTION
 
A.
Basis of the Agreement

B.
Definitions

C.
Purpose and Formation of Teaming Arrangement

D.
Term, Termination, and Breach of the Agreement

E.
Parties Resources

F.
Marketing Effort

G.
Ownership of Technology/Right in Invention Patents, Copyrights

H.
Confidentiality and Non-Disclosure

I.
Warranties

J.
Set-up and Training

K.
Travel expenses

L.
Equipment

M.
Proposal Activities and Issues

N.
Alternative Dispute Resolution

O.
Notices

P.
Selling Third Parties

Q.
Assignment of Agreement

 
 


 
2

--------------------------------------------------------------------------------

 


A.           BASIS OF THE AGREEMENT
 
This non-exclusive teaming agreement (hereinafter referred to as the
“Agreement”) entered into by UNICOR, Federal Prison Industries, located at 320
First Street, NW, Washington, DC  20534, hereinafter referred to as “FPI” and IX
Energy Inc., herein referred to as “IX Energy” (may hereinafter be referred to
collectively as the “Parties” or individually as a “Party”) concerns the Parties
pursuit of various potential business opportunities hereinafter referred to as
“Business Initiatives”.  It is anticipated that efforts relating to specific
Business Initiatives, identified in Exhibit I, will ultimately result in
contract(s) between the parties.
 
The Parties agree as follows:
 
B.           DEFINITIONS
 
1.           “Customer” means one who buys goods and/or services.
 
2.           “Teaming Arrangement” means the business relationship between FPI
and IX Energy, established pursuant to this agreement.
 
3.           “Workshare” means allocation of work between the Parties developed
by the Parties as each initiative is developed.
 
4.           “Business Initiative” means a bona-fide business opportunity
described by a Statement of Work and with potential customers or markets
identified and a general statement of the roles envisioned for each Party.  The
Party proposing the Business Initiative pledges to expend effort to research,
develop, and otherwise pursue that Business Initiative.  A Business Initiative
must be signed by both Parties and must identify which Party is the proposing
Party.
 
C.           PURPOSE AND FORMATION OF TEAMING AGREEMENT
 
The purpose of this agreement is to establish a teaming relationship by merging
resources between the Parties for the express purpose of pursuing specific
Business Initiatives.  Nothing in this Agreement shall constitute, create, give
effect to, or otherwise imply a joint venture, pooling arrangement, partnership,
or formal business organization of any kind.  The Parties shall remain
independent contractors at all times, and no Party shall act as the agent for
the other.  The rights and obligations of the Parties shall be limited to those
expressly set forth herein.  Nothing herein shall be construed as providing for
the sharing of profits or losses arising out of the efforts of either or both of
the Parties.
 


 
3

--------------------------------------------------------------------------------

 




 
Neither Party will be liable to the other for any of the costs, expenses, risks,
or liabilities arising out of the other’s efforts in connection with the
performance of this Agreement.  The Teaming Agreement shall apply only to
opportunities specifically agreed to by the Parties on a case-by-case
basis.  The Parties shall identify, in Exhibit I, any projects in which the
Parties are potentially discussing teaming arrangements, pursuant to this
agreement.  For each of the projects identified in Exhibit I, the Parties shall
seek to work toward a mutually acceptable agreement, for a period not to exceed
two years from the date of this agreement for each project.  Unless and until a
business agreement between the Parties is reached for any the projects
identified in Exhibit I, there shall be no obligations to partner with the other
party or to provide remuneration or otherwise provide compensation to the other
party.
 
Any business agreements between the Parties shall identify and details of the
Business Initiative; the details shall include at a minimum the elements stated
in __.  Other information may be included if available such as:  other
commercial entities involved down through the second tier, estimated revenue and
employment calculations, outline of partnership arrangement, and may include
contract number, specific buying office address, POC and any other pertinent
documentation.
 
No modification to this Agreement may be made without the consent in writing of
all Parties hereto.  Should any provisions contained in this Agreement be found
to be invalid, illegal, or unenforceable, the remaining provisions of this
Agreement shall not be affected thereby.
 
D.    TERM, TERMINATION AND BREACH OF THIS AGREEMENT.
 
(1)           This agreement, except for Section H, shall expire 3 years from
the date of this agreement with two one year extension options, thereafter
unless terminated earlier by one of the following events:
 
A.           Written agreement by the Parties to terminate this agreement, or
 
B.           If any team member petitions for bankruptcy or reorganization under
bankruptcy laws, or makes an assignment of the benefit of creditors, or
 
C.           The Government’s debarment or suspension of any team member which
would preclude any team member’s participation in contracts with the Government,
or
 
D.           By written 90 day prior notification by either party.
 
(2)           If any Party breaches or defaults any of the provisions of this
Agreement, the other Parties may provide written notice of such breach in
accordance with the NOTICES provision of this agreement.  If said Party does not
cure its performance within 15 days from the date it receives notice, then any
time after the expiration of such cure period, the no-breaching Party may give
written notice to the other(s) of its election to terminate this
Agreement.  Should there be any dispute arising under or related to this
Agreement, such dispute may be resolved as provided under provisions of the
Alternate Disputes Resolution process as defined by this Agreement.
 
 
4

--------------------------------------------------------------------------------


 
(3)           In the event that this Agreement is terminated, any contracts or
subcontracts resulting from efforts under this Agreement shall remain in effect,
subject to the terms and conditions therein.
 
E.           PARTIES RESOURCES
 
Contracts that result from a Business Initiative will express the responsibility
of each Party for providing the resources necessary to perform the contract.
 
F.           MARKETING EFFORT
 
A.           Roles
 
(I)           During the course of this Agreement, the Parties shall be
responsible for and reasonably cooperate in planning and executing the Business
Initiatives.  Both Parties shall share marketing intelligence and shall identify
specific opportunities and determine appropriate strategies to acquire contracts
for the Business Initiatives under this Agreement.
 
(II)           Parties shall use their best efforts to secure prime contracts
for the Business Initiatives and Parties shall support and assist each other in
securing subcontracts for the defined Business Initiatives.
 
B.           Marketing Expenses
 
Each Party shall be solely responsible for their own marketing expenses.  Both
Parties will make their best efforts to have personnel available for
presentations, meetings, site visits, and other activities pursuant to the
Business Initiatives.
 
C.           Status Information
 
Each Party shall keep the other party informed as to the status of all marketing
and sales issues, activities, and opportunities relating to potential Business
Initiatives during the term of this Agreement.
 
D.           Customer Contacts
 


 
5

--------------------------------------------------------------------------------

 


The Party bringing the Business Initiative to this agreement shall be
responsible, unless otherwise agreed to by the Parties, for all communication
with prime contract customer contacts, whether in person, in writing, by phone,
or by other means.  If communications are initiated by the Customer directly
with the Party not bringing the Business Initiative, that Party will coordinate
responses with the Party who proposed the Business Initiative.
 
E.           Advertising and Publicity
 
Publications or releases to news media or to the general public, including,
commercial advertising relating to this teaming agreement shall require all
Parties’ prior written notice as well as approval by all Parties.  However, as a
public agency, FPI may be required to provide information to the media, or
general public without prior written notice to, or approval by the
non-government parties.
 
F.           Service Names and Logos
 
Use of service names and logos shall be coordinated between the Parties and
require the agreement of the Parties.
 
G.           OWNERSHIP OF TECHNOLOGY/RIGHTS IN INVENTION PATENTS, COPYRIGHTS AND
TRADE SECRETS AND OTHER INTELLECTUAL PROPERTY
 
a.           A Party shall own rights to any technology it independently
develops or has already developed.
 
b.           Each Party agrees to provide to the other Party, all of the
proprietary information as it relates to each customer contract when the
technology is released to either Party.  This agreement shall be modified with
an attached addendum to reflect the technology released.
 
c.           Each Party shall mark all independently owned proprietary materials
with designation of “proprietary” prior to the release to either Party.
 
H.           CONFIDENTIALITY AND NON-DISCLOSURE
 
a.           Non-Disclosure.
 


 
6

--------------------------------------------------------------------------------

 


Without the other Parties’ prior, written content, no Party shall directly, or
indirectly, disclose, make available, or communicate to anyone or any entity,
other than its own employees, agents, and representatives, all or any part of
any proprietary information shared by the other Party with it during the course
of this Agreement, except as may be required by court order or overriding
federal law.  Each Party acknowledges and agrees, that the other Parties have
valuable, proprietary rights in their information and agrees to keep the other
Parties’ information strictly confidential and only disclose it to those of its
employees, agents, or representatives who have a need to know.  Before
disclosure, each Party shall advise any such employees, agent, or representative
to whom such disclosure is made of this Agreement and require any such employee,
agent, or representative to agree to abide by the terms of this Agreement and
keep all disclosed information confidential.  This covenant of confidentiality
and non-disclosure shall apply to written materials and information, and to
information imparted verbally.
 
b.           Return of Written Materials.  The Parties acknowledge that any such
information will be shared for the sole purpose of determining if there is a
basis for agreement between the Parties.  Neither Party is hereby granting the
other any right or license with respect to any shared information.  If the
Parties fail to reach agreement, each Party shall return to the other any
written materials or information give to it (and copies made by it) or affix in
writing that such materials or information has been destroyed.  If agreement is
not reached, any Party shall not use in any way for its benefit or any other
person’s or entity’s benefit any such information or materials shared with it,
without the other Parties’ written consent.
 
c.           Term.  The non-disclosure terms to this Agreement shall be in
effect for a period of five years from its date of execution with year to year
options, if exercised, or three years from termination of this teaming
agreement, whichever is longer.
 
d.           Applicable Law.  This Agreement shall be construed, interpreted,
and enforced in accordance with the laws of the Federal Government of the United
States of America.
 
I.           WARRANTIES
 
Each of the Parties agrees to perform their responsibilities under this
Agreement and any contract resulting from Business Initiatives consistent with
good commercial practices.  No other warranties, expressed or implied, will be
provided by the Parties to the customers under said agreement unless otherwise
agreed to the Parties.
 
J.           SET-UP AND TRAINING
 
If set-up and training is required, the Parties shall mutually decide which
party shall be responsible for operation set-ups and training of personnel and
inmates in order to perform any contracts resulting from this
Agreement.  Training may be conducted at any of the Parties’ sites depending on
the nature of the training. All training for inmates shall be conducted at FPI
sites.
 


 
7

--------------------------------------------------------------------------------

 


K.           TRAVEL EXPENSES
 
All Parties shall be responsible for their own travel expenses under this
agreement.
 
L.           EQUIPMENT/MATERIALS
 
For each Business Initiative, the Parties will identify the equipment and
materials required as this information becomes known.  Responsibility for the
provisioning of the required equipment and materials will be decided by the
Parties as part of contract negotiations.
 
M.           PROPOSAL ACTIVITIES AND ISSUES
 
a.           Prime Contract Proposals
 
The Parties will agree upon which party shall be responsible for preparation of
proposals to the customer.  Each Party shall provide support and assistance as
may reasonably be requested by the other Party.
 
b.           Business Relationship
 
The Parties agree to work together and not separately pursue projects identified
in Exhibit I.  The Parties’ commitment not to separately pursue any projects
identified in Exhibit I will be in effect:  (a) through negotiations, award and
performance of the contract resulting from the Parties’ collaboration on
projects identified in Exhibit I; (b) until such time as the award is made to
some other party; (c) until this agreement is terminated in writing by either
party, by giving 90 days notice; or (d) until the expiration of this teaming
agreement.
 
c.           Prime Contract Negotiations
 
Prime Contract negotiations shall be the primary responsibility of the Party who
has been mutually agreed to be the prime contractor, or who has been mutually
agreed to negotiate the prime contract.  The Parties agree to support each other
as may be reasonably required by either Party.  The Parties agree to keep each
other reasonably advised as to the status of any prime contract
negotiations.  In the event that the Prime Contract customer requests
clarification and/or changes that impact a Party’s portion of the proposal, that
Party agrees to promptly respond to same.
 
N.           ALTERNATIVE DISPUTE RESOLUTION
 
The Parties to this agreement agree to attempt in good faith to resolve any
conflicts, disputes, or claims arising out of this Agreement by negotiation
between senior executives or officials.  The Chief of Procurement for Federal
Prison Industries shall decide all disputes and claims, arising under or related
to this Agreement.  If applicable, Parties agree to consider the utilization of
Alternative Dispute Resolution (ADR) procedures in situations concerning
disputes between the Parties.
 
O.           NOTICES.
 
Any notice, demand, request, statement or other writing required or permitted by
this Agreement shall be deemed to have been sufficiently provided when received
by confirmed telephonic facsimile or sent via registered mail as follows:
 
Federal Prison Industries
ATTN:  _________ or Designee
Bldg. 400
320 First St., N.W.
Washington, D.C.  20534
IX Energy Inc.
ATTN:  Steven Hoffman
419 Lafayette Street 6th Fl.
New York, NY  101003



 
P.           SELLING TO THIRD PARTIES
 
In no event does this Agreement limit or restrict the rights of the Parties in
quoting, offering to sell or selling to others, any items/ services or standard
regularly offered products/services not specifically stated in this
Agreement.  This Agreement is intended to protect the Business Initiatives
arising from the combined efforts of the Parties and proprietary or confidential
information of this Teaming Agreement.
 
Q.           ASSIGNMENT OF AGREEMENT
 
This agreement may not be assigned or otherwise transferred by any party in
whole or in part without the express prior written consent of the other
parties.  In the event any Party shall change its corporate name or merge with
another corporation, assignment shall be mutually agreed upon by all Parties.
 


 
8

--------------------------------------------------------------------------------

 


This agreement shall be binding and effective upon execution by all Parties.
 
FPI, Federal Prison Industries
 


 
By:  /s/ Brad Beus                                           Brad Beus
 
Title:  General Manager, Electronics Business Group
 
Date:  2-14-08
 


 
By:  /s/ Steve Hoffman                                     Steve Hoffman
 
Title:  CEO – Director
 
Date:  2-6-08
 


 
9

--------------------------------------------------------------------------------

 


Exhibit I – BUSINESS INITIATIVES
 
Schedule 1.
 
a) 
Assembly and fabrication of solar panels from cells provided to Unicor by IX
Energy at a Unicor factory to be mutually agreed upon.

 
b) 
Inventory Control, Warehousing and Shipment of Fabricated Units

 
c) 
OEM – Unicor Warranty Work

 
d) 
Joint Development of New Markets and Sales Opportunities.

 
e) 
 New Product Development based on Manufacturing Experience and Customer
Requirements

 


 
This Exhibit represents the project(s)s currently being pursued by the Parties
pursuant to this Teaming arrangement.  Unless and until a business agreement is
reached between the Parties regarding the identified project(s), there is not
obligation by either party to provide remuneration or compensation to the other
party.  Any business agreements agreed by the Parties shall specify the
arrangements between the Parties for each project identified.
 


 
FPI, Federal Prison Industries
 
By:  /s/ Brad Beus                                            
 
Title:  General Manager – Electronics Business Group
 
Date:  2/14/2008
 


 
By:  /s/ Steve Hoffman                                            
 
Title:  CEO-Director                                                
 
Date:  January 6, 2008                                           
 


 
10

--------------------------------------------------------------------------------

 


NON-DISCLOSURE AGREEMENT
 


 
Effective Date:  January 31, 2008
 


To protect certain proprietary or confidential information which may be
disclosed between them, UNICOR and the “Participant” identified below agree
that:
 
1.           The disclosing party/parties (Discloser) or proprietary or
confidential information is (are):
 
IX Energy Inc. (IX or tradename “IX Energy”)
Federal Prison Industries, Inc. (FPI or tradename “UNICOR”)


2.           The parties’ representatives authorized to disclose or receive
proprietary or confidential information are:


For IX Energy – Steve Hoffman or Designee
For FPI – or Designee


3.           The specific proprietary or confidential information disclosed
under  this Agreement is described as data relating to efforts for the express
purpose of general marketing and proposal development in support of a teaming
agreement arrangement.


4.           This agreement controls only proprietary or confidential
information which is disclosed during the period prior to contract award, after
which time this Agreement is terminated except that the Recipient will continue
to protect proprietary or confidential information received under this Agreement
for a period of two (2) years from the effective date of this Agreement.
 
5.           Except as may be required by court order or overriding federal law,
Recipient shall not disclose proprietary or confidential information to any
third party individual, corporation, or other entity without the prior written
consent of the Discloser and shall limit its disclosure to its employees having
a need to know such information for the express purpose set forth under
Paragraph 3 above.  A Recipient shall protect the disclosed proprietary or
confidential information by using the same degree of care, but no less than a
reasonable degree of care, to prevent the unauthorized dissemination or
publication of the proprietary or confidential information as the Recipient uses
to protect its own proprietary or confidential information of a like nature.
 
6.           Either party shall have a duty to protect only that confidential
information which is (a) Disclosed by the Discloser in writing and is marked as
“Proprietary” or “confidential”, or with a similar legend, at the time of
disclosure, or which is (b) Disclosed by the Discloser in any other manner and
is identified as proprietary or confidential in a written memorandum delivered
to the Recipient’s representative named in Paragraph 2 within fifteen (15) days
of the disclosure.
 
7.           The obligations herein will not apply to any proprietary or
confidential information which is (a) Available to the public other than by
breach of this Agreement by Recipient; (b) Rightfully received by Recipient from
a third party without proprietary or confidential limitations; (c) independently
developed by Recipient’s employees; (d) Known to Recipient prior to first
receipt of same from Discloser; or (c) Hereinafter disclosed by the Discloser to
a third party without restriction or disclosure.


 
11

--------------------------------------------------------------------------------

 


8.           Each Discloser warrants that it has the right to make the
disclosures under this Agreement.  The Discloser(s) make(s) no warranty, express
or implied with respect to information delivered hereunder including implied
warranties of merchantability, fitness for a particular purpose, or freedom from
patent or copyright infringement, whether arising by law, custom, or
conduct.  In no event shall either party be liable for special, incidental,
indirect, or consequential damages.
 
9.           Neither party acquires any licenses or any other intellectual
property rights of the other party under this Agreement.
 
10.         Neither party has an obligation under this Agreement to offer for
sale products using or incorporating the proprietary or confidential
information.  Either party may, at its sole discretion, using its own
information, offer such products for sale and may modify them or discontinue
sale at any time.
 
11.         Neither party has an obligation under this Agreement to purchase any
product or service from the other party.
 
12.         The parties do not intend that any agency or partnership
relationship created by them by this agreement.
 
13.         All additions or modifications to this Agreement must be made in
writing and signed by both parties.
 
14.         This Agreement is made under and shall be construed according to the
laws of the Federal Government of the United States of America.


FEDERAL PRISON INDUSTRIES, INC.
(FPI)
 
By:  /s/ Brad Beus                               
(Authorized Signature)
 
General Manager                                
(Title)
 
February 14, 2008                                   
(Date)
IX ENERGY INC
(IX Energy)
 
/s/ Steve Hoffman                                          
(Authorized Signature)
 
(CEO-Director)                         
 
1-31-2008                                
(January 31, 2008)



 
 
 
 
 
12 

--------------------------------------------------------------------------------


